Citation Nr: 9934982	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  94-08 856	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for right shoulder 
subluxation, status post-operative, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from April 1981 to April 
1984.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 decision by the RO in 
Boston, Massachusetts, that denied a claim of entitlement to 
an increased (compensable) rating for a service-connected 
right shoulder disorder.  The veteran underwent surgery on 
his right shoulder in July 1993, and in November 1993 the 
Boston RO granted a temporary total evaluation for 
convalescence, effective from July 19 to October 31, 1993, 
and a 20 percent schedular rating thereafter.

This case was previously before the Board in March 1998, when 
it was remanded for further development.  The case was 
transferred to the RO in Manchester, New Hampshire, in March 
1999, and was thereafter returned to the Board in October.


FINDINGS OF FACT

1.  Without good cause, the veteran failed to report for a VA 
orthopedic examination scheduled for April 29, 1999.

2.  The April 1999 examination was required to determine 
whether the veteran met the criteria for an increased rating 
for his service-connected right shoulder disorder.


CONCLUSION OF LAW

A rating in excess of 20 percent for right shoulder 
subluxation, status post-operative, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.327, 
3.655, 4.40, 4.45, 4.71a (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App 629, 632 (1992).  In order to fulfill the statutory duty 
to assist, he was scheduled to undergo a VA orthopedic 
examination in April 1999.

Although the veteran had previously undergone a VA 
examination in November 1993, it was noted at the time of 
that examination that he had undergone a Bristow 
reconstruction on his right shoulder in July 1993, and that 
he was "still on physical therapy recovering from this 
operation . . . ."  Given the fact that the examination was 
conducted some time ago, and at a time when his recovery from 
surgery was not yet complete, the Board concluded that he 
should be re-examined.  38 C.F.R. § 3.327 (1999).  See also 
38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The case was remanded for that purpose, among 
others, in March 1998.

Thereafter, on April 22, 1999, the Manchester RO wrote the 
veteran and notified him that he had been scheduled for an 
examination on April 29, 1999, at the VA Medical Center 
(VAMC) in Manchester.  However, he did not appear for that 
examination as scheduled.  Subsequently, in May 1999, 
following its receipt of notice from the VAMC that he had 
failed to report for the examination, the RO twice attempted 
to contact the veteran by telephone, to no avail.  The RO 
then sent the veteran a letter asking him to contact the RO 
so that he could be scheduled for an examination that was 
convenient to him.  The RO sent him a VA Form 21-4138 to 
facilitate his response, but no further communication in that 
regard has since been received.

Because the question of the veteran's entitlement to an 
increased evaluation turns on whether he meets the criteria 
for an increased rating, and because an examination was 
required in order to determine whether he had in fact met 
those criteria, the benefit sought cannot be granted.  VA 
regulations specifically provide that:

	When entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Here, the veteran has not provided an explanation for his 
failure to appear for the April 29, 1999, examination.  It 
may therefore be said that his failure to appear was without 
good cause.  Consequently, his claim for increase must be 
denied.  Id.


ORDER

Entitlement to an increased rating is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

